Citation Nr: 0203439	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  99-06 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from February 1976 to 
December 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant is currently unemployed.  When he filed his 
Notice of Disagreement, he alleged for the first time that he 
was unable to work secondary to service connected bipolar 
disorder.  The Board has jurisdiction to consider a claim for 
a total rating based on individual unemployability when 
considering a rating increase claim where the schedular 
rating meets the minimum criteria of 38 C.F.R. § 4.16(a) 
(2001) and there is evidence of current service-connected 
unemployability.  See Norris v. West, 12 Vet. App. 413 
(1999).  The appellant's sole service connected disability 
rating does not meet the minimum criteria, and furthermore, 
there is no suggestion in any part of the record that he is 
unemployable or that it is due to bipolar disorder.  
Accordingly, the Board does not have jurisdiction to consider 
a claim for a total rating based on individual 
unemployability, and this claim is referred to the RO for 
development and their consideration.


FINDING OF FACT

Bipolar disorder is currently manifested by no more than 
depressed mood, chronic sleep impairment, and complaints of 
mild memory loss.


CONCLUSION OF LAW

Bipolar disorder is no more than 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2001); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9432 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for schizophrenia was established in a 
March 1980 rating decision and the disability was assigned a 
30 percent evaluation from December 1979.  The evaluation was 
increased to 100 percent from February 1980 during his 
participation in a day hospital program; reduced to 70 
percent from October 1982; reduced to 50 percent from January 
1988; recharacterized as bipolar disorder and reduced to 30 
percent from December 1989; and reduced to a noncompensable 
evaluation from April 1992.  This appeal stems from a 
September 1998 rating decision that assigned a temporary 
total rating for hospitalization from February 1998 and then 
assigned a 10 percent evaluation from April 1998.  The 
appellant filed a Notice of Disagreement with this 
determination and alleged that he was disabled at a higher 
rate.  During the pendency of this appeal, the evaluation was 
increased to 30 percent from April 1998.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, the RO advised the appellant in 
September 2001 of the provisions of the newly enacted VCAA 
and we hold that both the duty to notify and assist the 
appellant under the VCAA have been met.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
the rating decision, and the Statement of the Case and 
Supplemental Statement of the Case issued during the pendency 
of this appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim for an increased 
rating.  A letter that notified the appellant of the 
provisions of the VCAA was issued in September 2001.  He has 
been furnished with the criteria for rating his service 
connected mental disorder.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  The 
appellant identified treatment at the VA Medical Centers in 
the Bronx and San Juan, and this evidence was obtained by the 
RO.  The appellant has not referenced any unobtained evidence 
that might aid in substantiating the claim or that might be 
pertinent to the bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded a VA examination in September 1998 and January 
2000 that specifically addressed the level of disability 
attributable to service connected bipolar disorder.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA Medical Center records documented that in January 1998, 
the appellant had been working as an assistant manager in a 
bank.  He came under investigation by the FBI and was charged 
with a felony related to his bank employment.  He was 
convicted and sentenced to house arrest with probation.  
Since his sentencing, he had become depressed, was drinking a 
lot and had thoughts of suicide.  He was sleepless, lost 
weight and became extremely forgetful.  On mental status 
examination he was casually dressed, anxious and cooperative.  
He was depressed and tearful during the interview although he 
could laugh at a joke.  His speech was normal, logical and 
goal-directed.  He denied audio and visual hallucinations.  
He acknowledged thoughts of hurting himself.  His judgement 
and insight were good.  In February 1998 he was more anxious 
than previously.  He had developed some counting behaviors 
but denied other symptoms of obsessive-compulsive disorder 
such as verification behaviors and compulsive activities.  
His mood was still depressed with some better moods during 
the day.  His sleep was good for only 3-4 hours.  His 
concentration was still poor.  He denied hallucinations or 
delusions, denied a suicidal intent or plan, but acknowledged 
morbid thoughts.

By mid-February he had remained depressed and had been having 
suicidal thoughts every day.  He was admitted to the hospital 
for treatment and discharged in March 1998.  (A temporary 
total rating for hospitalization pursuant to 38 C.F.R. § 4.29 
(2001) has been assigned for this period).  At discharge he 
was significantly improved.  His mood was better.  His affect 
was in the constricted to depressed range.  There was no 
suicidal or paranoid ideation.  His speech was normal.  His 
energy level had increased and his sleep and appetite were 
good.  He was fully competent and employable after resolution 
of his depressive symptoms.

Three days after his release, he was clinically stable.  In 
April 1998 he reported depressed mood, tearfulness, 
anhedonia, sexual impotence, poor appetite, low energy, poor 
concentration, and passive suicidal ideation without plan.  
The compulsive counting had stopped.  In May 1998 he 
continued with a depressed mood.  He reported low energy and 
had a blunted affect with some reactivity.  He was sleeping 
well but had a poor appetite and poor concentration.  His 
condition was discussed with his wife and he agreed to report 
to her if he had any suicidal thoughts.  By June 1998 his 
concentration was improving and he had a better mood until 
one of his medications was tapered.  His sleep was good and 
he was eating better.  His affect was reactive at times.  He 
was seen with his mother.  The family planned to return to 
Puerto Rico and he was going to work as a translator after 
his depression was treated.  At the last appointment prior to 
his departure for Puerto Rico, he reported that his symptoms 
had improved.  He was still fatigued with poor memory, 
appetite and concentration.  His affect was reactive and he 
was able to relate well.  He denied suicidal intent or plan.  
He and his wife agreed he would seek psychiatric help as soon 
as they arrived.

A VA examination was conducted in August 1998.  He had been 
residing in Puerto Rico since May and had only been seen 
twice in the psychiatric service since then.  He usually was 
more or less free of symptoms for periods of 4-5 years.  He 
came accompanied to the interview, but was interviewed alone.  
He remained on probation for his felony conviction.  He 
sought treatment when his depression was severe.  He had no 
treatment since 1993 and then resumed in February 1998 at the 
time of his legal troubles.  As a consequence of the 
investigation, he began to drink heavily and developed 
suicidal thoughts.  At the present time he continued to feel 
depressed and spent most of his time isolated in the backyard 
of his house.  On examination he was well developed and 
groomed.  He was in contact with reality.  His answers were 
relevant and coherent.  The content dealt mostly with 
depressive feelings and he referred that he had no energy and 
no desire to get involved in anything.  He did not desire the 
company of anyone.  He was not delusional or hallucinating.  
Some suicidal rumination was present but no actual suicidal 
plans.  No homicidal thoughts were active.  His affect was 
somewhat constricted and his mood was somewhat depressed.  He 
was oriented to person, place and time.  His memory and 
intellectual functioning were well preserved.  His judgment 
was fair and his insight was superficial.  The claims folder 
was extensively examined.  His diagnosis was bipolar 
disorder.  His Global Assessment of Functioning score was 55-
50.

He was assessed by the occupational therapy service in May 
1999.  He was married and living with his wife and stepson.  
He was not working.  He was not groomed, but was clean, alert 
and oriented in all spheres.  He was able to answer all 
questions and follow all instructions without difficulty.  
His activity configuration included self-care, eating, 
television, and walking.  He did not interact much with his 
wife.  He went to church alone.  

In February 1999, he was seen accompanied by his wife.  He 
was in full contact with reality.  He exhibited a depressed 
mood and affect.  He had no ideas of self-harm.  In July 1999 
he came to the interview alone.  He was alert, active, 
cooperative and spontaneous.  His thoughts were logical, 
coherent and relevant.  There were no hallucinations, no 
delusions, no ideas of self-harm or of harming others.  His 
affect was mildly depressed, his mood sad.  His memory was 
good for recent and remote events.  He was oriented to time, 
place and person.  His judgment and insight were good.  He 
was still using alcohol.  In September 1999, his main concern 
was with gradual and progressive weakness in both legs.  
During occupational therapy in November 1999, he was observed 
performing a task in an organized manner.  He was able to 
concentrate and solve simple problems.  He interacted with 
other persons within the group.

A VA examination was conducted in January 2000.  The 
appellant was living with his wife and son.  He reported that 
he had earlier sought the decrease in his compensation and 
went back to work.  He reported that he could no longer work 
and be productive due to his poor memory, lack of energy, 
need to be alone and depression.  He was unable to sleep at 
night even with medication and that was why he was drinking.  
He denied the use of alcohol since Friday when his 
medications were changed and he became able to sleep.  He was 
having difficulty walking as his neuropathy was worse.  On 
examination he was adequately dressed and groomed.  He was 
alert and oriented in all spheres.  His mood was anxious, 
tremulous and depressed.  His affect was blunted.  His 
attention was good.  His concentration and memory were fair.  
His speech was clear and coherent and he was not 
hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were fair and he exhibited good impulse 
control.  Bipolar disorder and alcohol dependence were 
diagnosed.  His Global Assessment of Functioning score was 
55.

The appellant has been rated under the schedule for rating 
mental disorders.  38 C.F.R. § 4.130; Diagnostic Code 9432 
(2001).  The applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The preponderance of the evidence is against a higher 
evaluation as the disability picture painted by the evidence 
of record does not approximate the higher rating.  
Occupational impairment has not been shown to be due to 
bipolar disorder, rather it has been shown to be due to a 
criminal conviction also not shown to be related to bipolar 
disorder.  While there is social impairment, the record 
includes multiple referrals to family relationships.  The 
record reflects normal speech on repeated examinations.  
There is no evidence of panic attacks more than once a week.  
The occupational therapist documented that the appellant was 
able to understand and follow instructions.  Although the 
appellant reported memory problems, this was not demonstrated 
on examination.  His judgment was not impaired.  Impaired 
abstract thinking was not found.  Difficulty in establishing 
and maintaining effective work and social relationships, 
although complained of, was not shown as the appellant had a 
relationship with his wife, son, and mother.  His loss of 
work was not shown to be due to difficulty in establishing 
work relationships.  We have noted that the appellant 
regularly exhibited a flattened affect and that he had a 
fairly constant depressed mood.  However, these findings 
alone in the absence of other symptoms related to the 
criteria for a higher evaluation, are not enough to warrant 
the higher rating.

We have considered the appellant's allegation that a higher 
evaluation is warranted.  The appellant is competent to state 
that his condition is worse.  However, the training and 
experience of the medical personnel makes their findings more 
probative as to the extent of the disability.  In the absence 
of competent, objective evidence of most of the criteria 
required for the higher evaluation, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

The Board's conclusion is further supported by a Global 
Assessment of Functioning scores of 55 and 55-50 which were 
noted during this appeal period.  Although the Global 
Assessment of Functioning score does not fit neatly into the 
rating criteria, the Global Assessment of Functioning score 
is also evidence.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  Global Assessment of Functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  A Global Assessment of Functioning score of 
55 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
score of 50 is defied as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  We 
note that the lower score was assigned on VA examination 
within the year after his inpatient admission for suicidal 
ideation.  That symptom resolved.  His Global Assessment of 
Functioning score on average during this appeal period was 
55, indicative of moderate impairment.  The current 
evaluation of 30 percent reflects the appellant's primary 
symptoms, that is, he is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal due to such symptoms as: depressed mood, 
anxiety, chronic sleep impairment, and mild memory loss.  
Therefore, we find that the current evaluation reflects his 
disability picture as a whole and contemplates his level of 
moderate impairment.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board finds that the schedular criteria and 
currently assigned evaluation for bipolar disorder is 
adequate as the case does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  The 
assignment of a compensable evaluation is recognition of a 
level of interference with employment.  However, competent, 
objective evidence of marked inference with employment or 
frequent periods of hospitalization has not been shown.  The 
appellant's unemployment was due to a felony conviction.  He 
was hospitalized for approximately one month in 1998 and had 
not received treatment prior to that time since 1993.  He has 
had no additional hospitalizations during this appeal period.


ORDER

An increased evaluation for bipolar disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

